DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application and preliminary amendment filed on 03/12/2019.
Claims 16-29 have been added.
Claims 1-15 have been canceled.
Claims 16-29 are currently pending and have been examined.


















Information Disclosure Statement

The Information Disclosure Statement filed on 03/12/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 















Rejections under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, Second Paragraph: Unclear Whether Claim Limitation Is To Be Interpreted Under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph – Result of 3-Prong Test Inconclusive 

Claim 29 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

In response to this rejection, Applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding Applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: 
Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; 
Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or 
Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 

35 U.S.C. § 112 Sixth Paragraph / 112(f) Content

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.



















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 16-29 rejected under 35 U.S.C. 103(a) as being unpatentable over Panuganty (USPGP 2020/0034764 A1), hereinafter PANUGANTY, in view of Lord (US 10,042,038 B1), hereinafter LORD.

Claims 16, 28, and 29:
PANUGANTY as shown below discloses the following limitations:
A computer-implemented method for dynamically synchronizing complementary content with a context of a mobile device based on broadcasting an audio signal with unique audio identifiers, the method comprising: (see at least paragraphs 0042, 0044)
providing by an audio synchronization system a plurality of unique audio identifiers, each identifier associated with one or more complementary content items which are mapped to at least one predefined context, wherein the context dynamically characterizes the context of a situation and/or location of the mobile device; (see at least paragraphs 0041, 0042, 0044, 0047, 0048, 0051, 0053)
providing by the audio synchronization system a plurality of triggering commands, wherein at least one of the plurality of triggering commands is associated with at least one of the unique audio identifiers; (see at least paragraphs 0048, 0044, 0086)
encoding by the audio synchronization system or the mobile device the at least one triggering command together with the at least one associated unique audio identifier into a digital signal, wherein the at least one triggering command may be encoded together with different unique audio identifiers, (see at least paragraphs 0041, 0048, 0044, 0086, 0166)
receiving, on a mobile device, the broadcasted audio signal, wherein the broadcasted audio signal is played back as a single standalone audio signal; (see at least Figures 22, 24, 25, 33 as well as associated and related text)
determining by an application service or the mobile device in response to the receiving the context associated with the at least one unique audio identifier based on decoding the received signal and dynamically recognizing the at least unique audio identifier in the currently broadcasted audio signal; (see at least paragraphs 0100, 0119, 0120, 0121, 0223, 0229)
executing by the application service or the mobile device the at least one triggering command as recognized from the decoded signal. (see at least paragraphs 0100, 0119, 0120, 0121, 0223, 0229)
PANUGANTY does not specifically disclose applying modulation schemes to generate a high-frequency audio signal to be broadcasted by an audio emitter. LORD, however, in at least column 32, lines 54-67 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of PANUGANTY with the technique of LORD because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Moreover, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 17:
The combination of PANUGANTY/LORD discloses the limitations as shown in the rejections above.  PANUGANTY further discloses providing a user profile comprising characteristics of the user operating the mobile device by synchronization service provider and/or complementary content provider, wherein determining the context further is based on identifying characteristics of the user’s profile. See at least Figure 9 as well as associated and related text.








Claim 18:
The combination of PANUGANTY/LORD discloses the limitations as shown in the rejections above.  PANUGANTY further discloses:
creating and storing complementary content items;
creating mappings of complementary content items with contexts by associating one or more unique audio identifiers with one or more complementary content items; and
storing the mappings in one or more catalogues enabling a look-up search for matching complementary content.
See at least paragraphs 0046, 0047.

Claims 19 and 20:
The combination of PANUGANTY/LORD discloses the limitations as shown in the rejections above.  PANUGANTY further discloses:
searching the one or more catalogues for identifying at least one complementary content item based on the determined context;
determining a matching complementary content item;
requesting the matching complementary content item and sending the requested complementary content item to the mobile device for rendering to the user.
receiving the matched complementary content on the mobile device and rendering the received complementary content, wherein the complementary content is rendered in parallel to the rendering of the currently being rendered content such that the complementary content is dynamically synchronized to the currently rendered content.
See at least paragraphs 0079, 0147, 0229.





Claim 21:
The combination of PANUGANTY/LORD discloses the limitations as shown in the rejections above.  LORD further discloses the audio signal is a high frequency acoustic noise transmitted by a speaker of the audio emitter. See at least column 32, lines 54-6.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of PANUGANTY with the technique of LORD because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Moreover, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 22 and 23:
The combination of PANUGANTY/LORD discloses the limitations as shown in the rejections above.  PANUGANTY further discloses:
determining a context additionally takes into account a weighted consideration of at least one of a characteristic of a content currently being rendered on the mobile device, information retrieved from the user’s profile, information retrieved from a vendor’s profile, a current day and/or time. 
the determining of a context is computed on the mobile device and the data comprised in and compiled with the user’s profile is kept on the mobile device without being sent to device-external data storage.
See at least Figure 9 as well as associated and related text.



Claims 24 and 25:
The combination of PANUGANTY/LORD discloses the limitations as shown in the rejections above.  PANUGANTY further discloses:
a complementary content item may be a visual content, an image, a movie, a video, and/or application functionality to be rendered at the user device. 
a complementary content item is provided as application functionality, the complementary content item being transmitted to the device and rendered on the device to enable the user to engage in interactive activities, the interactive activities being at least one of voting, commenting, buying, and / or recording a personal message and sending the personal message to a vendor.
See at least paragraphs 0100, 0120.

Claim 26:
The combination of PANUGANTY/LORD discloses the limitations as shown in the rejections above.  PANUGANTY further discloses the user’s activity on the transmitted application functionality is tracked and stored as a user’s historic activity profile, wherein the user’s historic activity profile is a part of the data being stored in the user’s profile on the mobile device. See at least paragraphs 0082, 0099.
 
Claim 27:
The combination of PANUGANTY/LORD discloses the limitations as shown in the rejections above.  PANUGANTY further discloses determining the context further comprises acoustically triangulating the position of the mobile device and/or executing further comprises the mobile device performing as an audio emitter broadcasting back at least one encoded and modulated high frequency signal to at least one audio emitter, wherein performing as an audio emitter is based on employing the mobile device’s signal tone capabilities to convey a watermarked audio signal as a modulated sound signal. See at least paragraphs 0040, 0048, 0166.
 

Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Bright Hub.  GooSync- a Free Utility to Synchronize Your Windows Mobile Device with Your Google Calendar.  (2008-08-18). Retrieved online 11/08/2021. https://www.brighthub.com/computing/windows-platform/articles/4773/

Foreign Art:
KANEKO MASAHIKO. SYNCHRONIZATION MECHANISM FOR MULTIMEDIA CAPTIONING AND AUDIO DESCRIPTION TO PROVIDE A SUPPLEMENT MEDIA STREAM TOGETHER WITH A MAIN MEDIA STREAM. (KR 2004/0062369 A)

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).



Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)